DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office action is responsive to amendment filed on 04/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (WO2007/017848).
Regarding claim 2, Kaplan teaches a method for transmitting information from a capacitive information carrier (object 600, fig. 6A) to a capacitive surface sensor (203, fig. 6C) comprising: providing the capacitive surface sensor (203, page 11, line 33 to page 12, line 5), providing the capacitive information carrier (object 600, fig. 6A) wherein a first information pattern is encoded within the characteristics of an electrically conductive pattern (602, 604 and 606, when the switch is off, page 16, lines 19-30); modifying the characteristic of electrically conductive pattern due to external conditions (turning on the switch) to encode a second information pattern on the capacitive information carrier (by turning on the switch, changing/altering the pattern configuration. Thus, producing a second information pattern, page 16, lines 19-32); bringing the capacitive carrier into contact with the capacitive surface sensor (203, fig. 6C) wherein the second information is capacitively detected by the capacitive surface sensor (page 17, lines 10-26).
Regarding claim 4, Kaplan further teaches wherein the characteristics of the electrically conductive pattern are modified by external conditions selected from a group consisting of a mechanical impact, an electric impact, an electromagnetic impact, a magnetic impact, an environmental impact, a chemical impact and an addition of an electrically conductive material (connection switch material is electrically conductive material or a flipping switch. Page 16, line 23 to page 17, line 2).
Regarding claim 5, Kaplan further teaches wherein the characteristics of the electrically conductive pattern are modified by a mechanical impact comprising at least one of abrasion, scratching, separating, cutting, perforation, punching, velocity, acceleration, shock, physical tampering and a pressure change (flipping a switch, page 16, line 30 to page 17, line 2).
Regarding claim 6, Kaplan further teaches wherein the characteristics of the electrically conductive pattern are modified by at least one of laser radiation, electromagnetic radiation, ultraviolet (UV) radiation, infrared (IR) radiation, radiofrequency (RF) radiation (RFID, page 3, lines 29-30), microwave radiation, the application of electrostatic of electrostatic fields and the application of electrodynamic fields (changing the conductive configuration, page 16, line 19 page 17, line 2).
Regarding claim 9, Kaplan further teaches wherein the characteristics of the electrically conductive pattern are modified by an additional of an electrically conductive material, selected from a group of conductive colors, pencils, conductive bridges (switch, page 16, lines 23-26), inks and foils.
Regarding claim 10, Kaplan further teaches wherein the characteristics of the electrically conductive pattern are modified by a combination of at least two external conditions selected from a group consisting of a mechanical impact, an electric impact, an electromagnetic impact, a magnetic impact, an environment impact, a chemical impact and an additional of an electrically conductive material (the conductive pattern is changed by connection of the switch (conductive material) and flipping the switch.  Page 16, line 23 to page 17, line 2).
Regarding claim 11, Kaplan further teaches wherein the electrically conductive pattern comprises at least two different conductive materials (page 16, lines 8-10).
Regarding claim 13, Kaplan further teaches wherein the electrically conductive pattern is formed by at least one-sub area (602, 604 and 606) limited by an outline (circular shape) and wherein the information is encoded within at least one of shape, size, arrangement and geometry of the electrically conductive pattern (fig. 6A).
Regarding claim 14, Kaplan further teaches wherein the electrically conductive pattern is detected by capacitive surface sensor comprising at least one of capacitive touchscreens and touchpads (page 13, lines 9-15).
Regarding claim 15, Kaplan further teaches wherein the modification of the characteristics of the electrically conductive pattern activates a new conductive pattern (switch is on), deactivates at least a part of the conductive pattern or destroys a conductive pattern completely (switch is off) (fig. 6A, page 16, line 19 to page 17, line 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Rickstrom (US 2013/0314375, art of record).
Regarding claim 3, Kaplan teaches the capacitive information carrier comprises the electrically conductive pattern applied on a token or game piece (page 15, line 26 to page 16, line 3) but silent to the token or game piece is a non-conductive substrate.
However, Rickstrom teaches the capacitive information carrier comprises the electrically conductive pattern applied on a non-conductive substrate ([0031] and [0035]).
In view of Rickstrom’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaplan by incorporating the teaching of Rickstrom in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since using a non-conductive substrate is well-known in the art for the token or game piece in order for the sensor to detect the second information pattern.  Moreover, as well-known in the art the electrically conductive pattern much be formed on the non-conductive surface in order to prevent leakage of electrical signal onto the surface.  
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Kawamura et al. (US 2003/0068581, art of record).
Regarding claims 7 and 8, Kaplan teaches all subject matter claimed as applied above except for the characteristics of the electrically conductive pattern are modified by an environment impact or chemical impact comprising a change in at least one of temperature, humidity, moisture or chemical reactions as claimed.
However, Kawamura teaches conductive pattern-forming by one of a heating (change in temperature), supplying acid, etc. ([0022]).
In view of Kawamura’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaplan by incorporating the teaching of Kawamura in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative conditions (i.e. temperature impact or chemical impact) to modify the characteristics of the electrically conductive pattern.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan.
Regarding claim 12, Kaplan teaches all subject matter claimed as applied above except for the at least two different conductive materials differ in terms of tensile strength, hardness, ductility, brittles, thermal coefficient of resistance or solubility in water.  However, Kaplan further teaches different levels of conductivity can be achieved by using different conductive materials (page 16, lines 9-10).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaplan for the two different conductive materials differ in terms of tensile strength, hardness, ductility, brittles, thermal coefficient of resistance or solubility in water as claimed in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of using an alternative materials for the electrically conductive pattern.  
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive because applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The examiner has pointed out in the rejections where claimed limitations are met by Kaplan, Rickstrom and Kawamira (see rejections above).  Applicant’s arguments do not particularly point out the supposed errors made by the examiner in citations of the references to the claimed limitations.   Therefore, the arguments are not persuasive and thus the rejections are still maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887